41 So.3d 1113 (2010)
GOLDEN & COWAN, P.A., Appellant,
v.
In re ESTATE OF Silvia M. LOCASCIO, Appellee.
No. 3D09-2058.
District Court of Appeal of Florida, Third District.
August 18, 2010.
*1114 Golden & Cowan and William H. Glasko and Paul M. Cowan, Miami, for appellant.
Austin Carr, Coral Gables, for appellee.
Before RAMIREZ, C.J., and COPE and SUAREZ, JJ.
PER CURIAM.
This is an appeal of an order of the probate division of the circuit court denying the appellant law firm's petition for an order adjudicating its claim of lien under section 733.608, Florida Statutes (2008). As the law firm was neither a personal representative nor a curator, nor counsel for same, we fail to see a basis on which the appellants are entitled to a personal representative's lien under section 733.608. See Herrilka v. Yates, 13 So.3d 122 (Fla. 4th DCA 2009).
Affirmed.